Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2022

                                       No. 04-22-00407-CR

                                     Michael HORNADAY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 11, Bexar County, Texas
                                    Trial Court No. 637583
                          Honorable Michael Keasler, Judge Presiding


                                          ORDER
         On August 1, 2022, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record, stating that appellant had failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. On August 5, 2022, we ordered
appellant to provide written proof to this court no later than August 15, 2022, that the reporter’s
fee had been paid or arrangements had been made to pay the reporter’s fee. We further ordered
that if appellant failed to file written proof regarding the reporter’s fee within the time provided,
appellant’s brief would be due on or before September 6, 2022. Despite our August 5, 2022
order, appellant has failed to file any written proof regarding the reporter’s fee or appellant’s
brief.

       On September 13, 2022, appellant’s attorney informed the clerk of this court that he
planned to file a motion to dismiss this appeal on appellant’s behalf. However, as of this date, no
such motion has been filed.

        We, therefore, ORDER appellant’s attorney to file appellant’s brief or an appropriate
response on or before October 7, 2022. If appellant’s attorney fails to file a brief or a response
by that date, we will abate this appeal to the trial court for an abandonment hearing. TEX. R. APP.
P. 38.8(b)(2).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court